Citation Nr: 0314291	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for otitis externa 
(claimed as ear drainage).

2.  Entitlement to service connection for anorexia.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran had active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which entitlement to service 
connection for otitis externa (claimed as ear drainage), 
anorexia and bilateral tinnitus was denied.  

The Board remanded these issues in April 2001.  The requested 
development has been accomplished and the issues have been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to currently suffer from otitis externa (claimed as 
ear drainage).  

2.  The veteran has not been shown by competent 
medical evidence to suffer from anorexia.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from bilateral tinnitus, which can be 
related to his period of service.  


CONCLUSIONS OF LAW

1.  Otitis externa was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).  

2.  Anorexia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).  

3.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The May 2002 RO letter as well as the March 2003 Supplemental 
Statement of the Case informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in March 1987, July 2001 and January 2003.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

I.  Otitis Externa (Claimed as Ear Drainage)  

Service medical records show the veteran was seen for left 
ear purulent otitis in August 1969.  In October 1969 the 
veteran was seen for complaints of pain in his right ear.  
Post service medical records do not show complaints, 
findings, treatments, or diagnoses of otitis externa.  The 
July 2001 VA ear disease examination did not provide a 
diagnosis of otitis externa.  The veteran's physical 
examination revealed an essentially normal ENT examination.  
There was no evidence of acute and chronic infection.  There 
was no evidence of cholesteotoma.  

The above medical evidence of record does not show that the 
veteran currently has otitis externa.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
Brammer, The United States Court of Appeals For Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

II.  Anorexia  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of anorexia.  Post service medical 
records do not show complaints, findings, treatments, or 
diagnoses of anorexia.  

The veteran underwent a VA psychiatric examination in March 
1987.  However, anorexia was not diagnosed.  The July 2001 VA 
mental disorder examination diagnoses did not include 
anorexia.  The January 2003 VA eating disorders examination 
report revealed that there was no diagnosis.  The January 
2003 VA eating disorders examiner opined that the veteran 
never suffered with anorexia, and even if he had a history of 
anorexia in the past, which was very difficult to ascertain 
at this time, it had nothing to do with his experience in the 
service.  

The above medical evidence of record does not show that the 
veteran has ever been diagnosed with anorexia.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. 223, 225 (1992); see also 
Rabideau, 2 Vet. App. 141, 143- 44 (1992).  

III.  Bilateral Tinnitus  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of tinnitus.  

The July 2001 VA ear disease examination diagnoses included 
tinnitus probably secondary to the veteran's hearing loss.  
The Board notes that the veteran is not service connected for 
hearing loss.  

There is no competent medical evidence of record linking the 
veteran's bilateral tinnitus to service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish  . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed.  
Cir. 1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent such evidence in this case, service-
connection for bilateral tinnitus is not warranted.  

The July 2001 VA audio examiner indicated that as there is no 
objective test for tinnitus, the veteran's report of 
bilateral tinnitus was the only documentation.  The July 2001 
VA audio examiner noted that the veteran's separation from 
service physical examination did not indicate any 
abnormalities concerning the ears or hearing.  There was no 
indication on that report, or any other report in the 
veteran's military record indicating the presence of 
tinnitus.  

The July 2001 VA audio examiner stated that, again, as there 
was no objective test for tinnitus, the veteran reported 
onset of tinnitus in 1971 on this examination, and also 
reported bilateral tinnitus on the hearing evaluation 
conducted in February 2001, but did not state the year of 
onset at that time.  It should be noted that the veteran's 
separation from service physical examination indicated 
hearing well within normal limits through 4000 hertz (higher 
frequencies were not tested).  The July 2001 VA audio 
examiner indicated that there was no mention of tinnitus in 
any of the military medical records.  

The July 2001 VA audio examiner wrote that the etiology of 
the veteran's bilateral tinnitus was unknown.  However, 
tinnitus was a common symptom associated with hearing loss.  
There was some indication that the veteran had some limited 
hearing loss at a single high frequency while in the 
military, as noted on the test results obtained at Fort 
Gordon, Georgia.  The July 2001 VA audio examiner concluded 
that as there is no mention of tinnitus in any of his 
military records, then it was not clear if the tinnitus was 
incurred in or aggravated by his military service.  The Board 
finds that when this opinion is read in context, see e.g., 
Lee v. Brown, 10 Vet. App. 333 (1997), and when weighed 
together with the other evidence of record, does not warrant 
a grant of service connection for bilateral tinnitus.  

IV.  Conclusion

In reaching these decisions the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the claims, this doctrine does not apply 
to the facts of this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for otitis externa is denied.  

Service connection for anorexia is denied.  

Service connection for bilateral tinnitus is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

